The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/05/2021 have been fully considered but they are not persuasive.
The applicant argues that the present application teaches away from the purported combination because the instant application states that, “it has been hitherto not been possible to produce flavoured (NWA) Pop-a-Tips on a commercial scale.  Thus, to provide a flavoured RYO filter, it has previously been necessary for flavoured Pop-a-Tip products to incorporate conventional wrapped acetate filters…Such wrapped acetate (WA) filters can be easily flavoured using techniques well-known in the art.”
The examiner disagrees.  First, the claims do not require production on a commercial scale and therefore the disclosure that Pop-a-Tips cannot be produced on a commercial scale with flavoring is not commensurate in scope with the claims.  
Second, the disclosure does not indicate that the combination would not work, and therefore is not considered to be teaching away.
 Third, the disclosure does not indicate why flavored non-wrapped acetate filters cannot be used in a Pop-a-Tip configuration.  If flavored NWA filters did not have the structural integrity to be used in Pop-a-Tip, then the other flavoring structures disclosed in the prior art for making flavored NWA filters (such as Nelson et al.) would have been obvious to use in Pop-a-Tip or other filter arrangements.  The examiner maintains the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (US 2008/0029118) in view of applicant’s admitted prior art.
Regarding claim 57, Nelson et al. disclose smoking articles such as cigarettes with multiple filter elements that are abutted end to end and wrapped with tipping paper (0004) and a specific cigarette filter segment composed of a cylinder of plasticized and either wrapped or steam bonded cellulose acetate (i.e. randomly oriented fibers) with a flavored, woven cotton thread (i.e. continuous filaments and flavors including menthol, 0045, 0047) passing longitudinally through the cylinder (paragraphs 0008).  Although not expressly disclosed, steam bonded cellulose acetate is the same material as indicated in the instant invention that is self-sustaining and has material bonded at their points of contact, and therefore, the material of Nelson et al. inherently has material bonded at their points of contact (see also “non-wrapped acetate" or “NWA”, paragraph 0051). Nelson et al. disclose that each filter segment can be between 5 and 30 mm (0055).  
Furthermore, it would have been obvious to change the length of each filter segment to obtain various amounts resistance to draw (RTD) because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  It is notoriously well known in the art at the time of invention that the length of filters and filter segments are made longer to increase the pressure drop across the filter so that users have inhale more forcefully (i.e. overcome the “resistance to draw”).  RTD is chosen based on marketing considerations.  It would have been obvious to one of ordinary skill in the art 
Although Nelson et al. disclose non-wrapped acetate filters (NWA) and flavored thread, Nelson et al. do not expressly disclose wrapping the filters so that the filter wrapping extends over the ends of the filter.  However, the applicant discloses that: 
NWA filters can be sold as `Pop-a-Tip` filters, available from Filtrona Filters. Pop-a-Tip filters comprise a series of NWA filters (filter tips) wrapped in a transparent film e.g. made of BOPP or cellophane. The NWA filters are individually pushed (or `popped`) out of the transparent wrap by smokers of RYO products, who then use the filter when rolling their cigarette. (0005)

It would have been obvious, at the time of filing/invention, to use the NWA filters produced by Nelson et al. in the 'Pop-a-Tip' arrangement where individual filter elements are abutted end to end without a tobacco rod are wrapped in a transparent film (i.e. including the ends) so that they can be individually popped out by smokers when needed.  

Although Nelson et al. disclose non-wrapped acetate filters (NWA) and flavored thread, Nelson et al. do not expressly disclose wrapping the filters so that the filter wrapping extends over the ends of the filter.  However, the applicant discloses that: 
NWA filters can be sold as `Pop-a-Tip` filters, available from Filtrona Filters. Pop-a-Tip filters comprise a series of NWA filters (filter tips) wrapped in a transparent film e.g. made of BOPP or cellophane. The NWA filters are individually pushed (or `popped`) out of the transparent wrap by smokers of RYO products, who then use the filter when rolling their cigarette. (0005)

It would have been obvious, at the time of invention, to use the NWA filters produced by Nelson et al. in the 'Pop-a-Tip' arrangement where individual filter .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747